                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


UNITED STATES OF AMERICA

v.                                           CASE NO.: 3:16cr25/MCR/HTC
                                                       3:18cv2220/MCR/HTC
DEANGELO ROME

                                      /

                                          ORDER

        The magistrate judge issued a Report and Recommendation on March 16,

2021.        ECF No. 81.   The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.      The magistrate judge’s Report and Recommendation, ECF No. 81, is

adopted and incorporated by reference in this Order.
                                                                    Page 2 of 2

       2.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 8th day of July 2021.




                                             s/  M. Casey Rodgers
                                            M. CASEY RODGERS
                                            UNITED STATES DISTRICT JUDGE




Case No.: 3:16cr25/MCR/HTC; 3:18cv2220/MCR/HTC
